Citation Nr: 1447183	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  07-39 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel






INTRODUCTION

The Veteran served in the United States Army National Guard from 1962 to 1969 and in 1977.  This National Guard service included a period of Active Duty for Training (ACDUTRA) from May 1962 to November 1962, and a period of active duty service from July 1967 to August 1967.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Detroit, Michigan.

In October 2011 and March 2014, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  


FINDING OF FACT

The competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's current left knee disability and his  National Guard service, or to a service-connected disability.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service, arthritis may not be presumed to have been incurred therein, and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board previously remanded this matter for further development.  In October 2011, the Board instructed the Agency of  Original Jurisdiction (AOJ)  to assist the Veteran obtain outstanding treatment records, provide him with a notification letter regarding establishing secondary service connection, verify the Veteran's period of service in the National Guard, afford him an examination for his left knee, and readjudicate the claim.  Subsequently, medical treatment records were obtained, the Veteran was provided a notification letter in January 2012 apprising him as how to establish service connection on a secondary basis, the AOJ received a negative response from the Defense Finance and Accounting Service as to verification of the Veteran's service in the National Guard, and his claim was readjudicated in a December 2012 supplemental statement of the case.  

In remanding the matter again in March 2014, the Board noted that while the Veteran was provided an examination in April 2012, the examiner did not fully address the Veteran's left knee disability as instructed in the October 2011 remand (i.e., to consider the disability on a direct basis to service).  Consequently, the Board instructed the AOJ to obtain outstanding VA medical records, send the Veteran a letter requesting information to provide sufficient information to obtain additional evidence and assist him to obtain any identified evidence, obtain an addendum opinion with regard to the left knee, and readjudicate the claim.  Thereafter, additional VA treatment records were obtained, the Veteran was sent a letter in March 2014 regarding outstanding evidence, an addendum opinion was obtained in May 2014, and his claim was readjudicated in an August 2014 supplement statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in April 2005, prior to the January 2007 rating decision,  and in correspondence dated in August 2007 and January 2012, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The January 2012 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in various supplemental statements of the case, most recently in August 2014.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  All identified and available service and post-service treatment records have been secured.  As briefly discussed above, the RO attempted to obtain specific dates for the Veteran's National Guard service.  The Defense Finance and Accounting Service sent a negative response, and the AOJ notified the Veteran of the negative response and associated a memorandum with the claims file regarding the attempts to develop for these records.  Although cognizant that the AOJ sought detailed report of the Veteran's retirement points (and the Board had specifically directed the AOJ to obtain the dates of National Guard service and not retirement points), it is clear that further detail of the Veteran's National Guard service was sought but not available.  

Also, the Veteran was provided a VA examination in April 2012 and an addendum report was obtained in May 2014.  Read together, the reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  As such, the Board finds that VA has fulfilled its duty to assist has been met. 38 C.F.R. § 3.159(c) (4) (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); Barr, 21 Vet. App. at 312.  The Veteran has not contended otherwise.  

The Veteran has declined to present hearing testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.  

Analysis

The Veteran asserts that he injured his left knee while in basic training or in the alternative that his left knee is secondary to right knee disability.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With respect to the Veteran's National Guard service, applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ADCUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA). See 38 U.S.C.A. § 101 (22), (24) (West 2002); 38 C.F.R. § 3.6 (2014). 

Where a veteran served on continuous active duty for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Here, other than the Veteran's ACDUTRA and INACDUTRA service, the Veteran had a period of 10 days between July 1967 and August 1967 listed as active duty on a DD Form 214.  Therefore, these provisions are not applicable in the instant case as the Veteran did not have the requisite service.  Furthermore, the Veteran's contentions regard injury while ACDUTRA and INACDUTRA, and not during this short period of active duty. See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010) (holding that when a claim for service connection is based upon an injury which occurred during a period of ACDUTRA or INACDUTRA, presumptive periods and the presumption of sound condition do not apply).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014). 

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  At the outset, the Board notes that the Veteran is not service- connected for the right knee and therefore consideration of service connection for the left knee secondary to the right knee is not warranted.   The analysis below will focus on the Veteran's only avenue for service connection (i.e., a direct basis). 

Service treatment records include a June 1962 treatment record indicating that the Veteran twisted his knees and that they were still "slightly painful."  A July 1962 entry in this treatment record notes that the Veteran had had "[t]rouble with knee for most of like."  The examination was negative.  In addition, in an August 1967 Report of Medical Examination, it was noted that he had Osgood-Schlatter disease of both patellas.

A December 1970 VA record noted that the Veteran underwent surgery for his right knee and at that time complained of left knee swelling.  In a July 1970 private medical record, a clinician wrote that the Veteran had occasional difficulty with his left knee.

In a December 2006 statement, a fellow National Guard member recounted the Veteran's injury fighting a forest fire while in the National Guard.

Based on this evidence, in October 2011, the Board remanded the claim on appeal for a VA examination and medical opinion.  The Veteran was provided this examination in April 2012 by a medical doctor.  Review of the examination report (accomplished via a Disability Benefits Questionnaire) reveals that the examiner interviewed the Veteran and considered his lay testimony when completing the requested report with opinions and reviewed the claims file.  The examiner diagnosed bilateral degenerative joint disease of the knee joints.  In detail, the examiner described the Veterans description of how he was injured during National Guard service and documented the Veteran's private work history.  The examiner noted that the Veteran had other knee arthritis, and the Veteran was not sure if this additional disability was due to the way he was walking.  The examiner completed a physical examination of the knees.  The examiner noted that the Veteran had an arthrotomy with meniscectomy and capsulorrhaphy in 1970 but did not have any residual of the surgery, to include any symptoms of the scar.

As the April 2012 VA examiner failed to provide a direct nexus opinion with regard to service connection, the Board remanded the matter for an addendum report in April 2014.  Upon review of the claims folder, the examiner determined that the Veteran's left knee disability was less likely than not incurred in or caused by the in-service injury, event, or illness.  His rationale was based on the Veteran's history, physical examination, review of the claims, the VA medical records, and the medical literature.  The examiner noted that the Veteran did not give a history of any left knee pain or injury during service or during National Guard training, the Veteran's records were silent for any treatment or complaints of left knee symptoms until his VA examination, and the most recent VA examination showed no objective evidence of left knee disability and that the findings were similar bilaterally, i.e. degenerative joint disease bilaterally.  The examiner found that there was no causal relationship or significant nexus between the Veteran's current left knee degenerative joint disease and his National Guard training about 40 years before.  Considering all of these factors, the examiner concluded that the Veteran's current left knee degenerative joint disease was less likely related to his active service or his National Guard training, and most likely due to either natural progression of the disease due to age or due to some other cause.

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left knee disability.  

The Veteran currently has a disability as he has been diagnosed with degenerative joint disease of the left knee.  Therefore, Hickson element (1) is met.  

With respect to Hickson element (2), in-service disease or injury, as reflected above, the records showed that the Veteran injured his left knee during service (ACDUTRA).  Therefore, the second Hickson element has been met with respect to in-service injury.

With respect to crucial Hickson element (3), medical nexus, the question presented, i.e., the relationship, if any, between the Veteran's current left knee disability, and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issue of whether the Veteran's current left knee disability is related to service, the Board finds that the April 2014 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of both the Veteran's reported history and the Board's remand directives, and prior physical evaluation of the Veteran.  Furthermore, the examiner provided a complete and thorough rationale in support of the opinion.  The Veteran has submitted no competent medical nexus evidence contrary to the VA opinion. The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2014) (noting it is a claimant's responsibility to support a claim for VA benefits).

As outlined above, the Board has carefully considered the medical and lay evidence of record that addresses whether the knee injury while performing National Guard service led to the current left knee disability.  As discussed, as the injuries incurred during ACDUTRA, presumptive periods and the presumption of soundness do not apply.  See Smith v. Shinseki, 24 Vet. App. at 47.  Further, although the service examination completed upon the completion of the 10-day period of active service notes that the Veteran had Osgood-Schlatter disease, there is no indication of treatment for the disease during the 10-day active duty period and the Veteran does not have a current diagnosis of this disability. 

The Board has considered the Veteran's contentions that his left knee disability was caused by service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render a diagnosis or an opinion as to the cause or etiology of any current left knee disability because he does not have the requisite medical knowledge or training in the field of orthopedics.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions as to a link between his current disability and the documented in-service injury.  As such, the Board ascribes far more weight to the conclusions of the VA medical professional who concluded that the Veteran's current left knee disability is not related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Based on the foregoing, Hickson element (3) is not met, the weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a left knee disability is not warranted.


ORDER

Service connection for a left knee disability, to include as secondary to a right knee disability, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


